Title: To George Washington from Walter Stewart, 5 August 1782
From: Stewart, Walter
To: Washington, George


                  
                     Dear Sir
                     West Point Augst 5th 82
                  
                  I this minute had Information of a Brother of mine Arriving at Dobbs’s ferry in a flag, with the Permission of General Patterson, I have taken the Liberty of going to see Him, which I hope will not prove disagreeable to Yr Excellency.  I am With Every Sentiment of Respect Your Excellencys Most Obedt servant 
                  
                     Walter Stewart Colo.
                  
                  
                     I shall call on Genl Heath in my way to Inform Him of my Going—I am as above
                  
                  
                     Wr Stewart
                  
               